Citation Nr: 0017111	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  95-14 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the character of the veteran's release from his 
February 5, 1975, to October 1, 1976, period of service 
constitutes a bar to Department of Veterans Affairs (VA) 
benefits, exclusive of benefits under chapter 17, title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had recognized active military service from 
August 1964 to November 1964.

The current appeal arose from an October 1994 Administrative 
Decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  The RO determined that the 
veteran's period of service from February 5, 1975 to October 
1, 1976 was considered to have been a voided enlistment for 
VA purposes.

In May 1997 the Board of Veterans' Appeals (the Board) 
remanded the case to the RO for further development.  

In November 1999 the RO affirmed the termination previously 
entered by finding that the veteran's discharge from service 
for the period from February 5, 1975 to October 1, 1976 
constituted a bar to VA benefits, exclusive of benefits under 
Chapter 17, Title 38, United States Code, and that there was 
no evidence showing that such service was terminated under 
conditions other than dishonorable.


FINDINGS OF FACT

1.  The appellant was released from service on October 1, 
1976, on the basis of fraudulent enlistment; the service 
department determined he had no net active service during 
this period and the entire period from February 5, 1975, to 
October 1, 1976, was voided service.

2.  The veteran's accumulated 195 days of unauthorized 
absence during the period of voided service constituted 
willful and persistent misconduct. 

3.  The appellant's release from military control in October 
1976 was under dishonorable conditions.



CONCLUSION OF LAW

The veteran's release from his February 5, 1975, to October 
1, 1976, period of service was under dishonorable conditions 
and is a bar to VA benefits, exclusive of benefits under 
chapter 17, title 38, United States Code, based on that 
period of service.  38 U.S.C.A. §§ 101, 501, 5303 (West 
1991); 38 C.F.R. §§ 3.12, 3,14, 3.203 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The DD Form 214 issued for the veteran's active service from 
August 20, 1964, to November 17, 1964, shows that the 
character of service was "UNDER HONORABLE CONDITIONS" and 
that he was issued a DD Form 257A certificate.  The stated 
reason and authority for separation was AR 635-209 SPN 264.  
The form was annotated with "RE-3".  Military 
administrative records corresponding to this period of 
service show that approval was obtained for his general 
discharge under AR 635-209 because of unsuitability.

A DD Form 214 was issued to the veteran for the period of 
February 5, 1975, to October 1, 1976, that shows the 
character of service was "NA" and that he was not issued a 
certificate.  The character of service was "NA" and the 
stated reason and authority for separation was AR 635-200 SPD 
YKG.  The reenlistment code on the form was "RE-3, 3B".  No 
net active service was credited for this period.  It was 
noted that he had 195 days time lost from June 27, to August 
26, 1975, September 2, to October 27, 1975 and from March 21, 
to June 6, 1976, and that time served during this period of 
voided service was not creditable for promotion or longevity.  

The military administrative records show that in January 1975 
the veteran enlisted in the Army but delayed entry.  On a 
questionnaire he answered "No" to the whether he had been 
discharged from previous service by reason of unsuitability 
and whether he had previously served on extended active duty.  
Other forms were completed that did not refer to any prior 
military service.  On the January 1975 examination medical 
history he also denied that he had been discharged from 
previous service by reason of unsuitability

It is reported that in June 1976 the veteran was referred to 
a Special court-martial authorized to adjudge a bad conduct 
discharge for charged absence without leave, but that after 
the referral it was discovered that he had concealed his 
prior service.  The veteran alleged recruiter connivance in 
the concealment.  As a result of the discovery, 
administrative separation was initiated under chapter 14, AR 
635-200 for misconduct-fraudulent entry and the court-martial 
was withdrawn.  He was recommended for elimination from the 
service and to receive an Undesirable Discharge certificate.  
He waived consideration of his case by a Board of Officers, 
representation by military counsel and a psychiatric 
examination.  He did not submit a statement on his behalf.  
He acknowledged understanding that as a result of issuance of 
a discharge under conditions other than honorable he might be 
ineligible for some or all veteran's benefits.  

The record of the elimination process on the basis of a void 
enlistment contract shows that, at the time, the service 
department required without exception that the enlistment be 
immediately voided even though the allegation of recruiter 
connivance might later prove groundless.  A medical 
examination in June 1976 found the veteran abnormal 
psychiatrically on clinical evaluation.  It was noted that he 
was moderately depressed.  The medical history elaboration of 
reported nervous trouble noted a suicide gesture with an 
overdose of medication.  A July 1976 psychiatric assessment 
reported situational anxiety with depression. 

This record was available to the RO when it issued an October 
1994 administrative determination that found the veteran 
ineligible for service-connected disability benefits based on 
the period from February 5, 1975, to October 1, 1976.  

The veteran was advised that the voided enlistment was the 
basis for the determination.  The veteran disagreed 
asserting, in essence, that it was his understanding that his 
service was honorable and that the only time voided began 
with the first unauthorized absence in June 1975.  

Thereafter, the RO in December 1994 issued a statement of the 
case.  The statement of the case incorporated a December 1994 
administrative decision that found the periods of 
unauthorized absence from June 1975 to June 1976 constituted 
willful and persistent misconduct and that a discharge in the 
presence of such conduct was considered to have been under 
other than honorable conditions.

The Board in remanding the case asked the RO to have the 
service department characterize the veteran's discharge for 
the voided period of service.  The RO submitted four requests 
for this information before the Army Department responded in 
July 1999 stating that it was unable to furnish a 
characterization of service for the period from February 5, 
1975, to October 1, 1976.  

The Army Department furnished a copy of a May 1978 letter 
response to an inquiry from a Member of Congress about the 
veteran's character of discharge.  The letter explained that 
the veteran was released from military control in October 
1976 under the applicable military regulatory authority 
(chapter 14, AR 635-200, SPD YKG (misconduct-fraudulent 
entry)) and that the release was accomplished by reason of 
his fraud.  The letter explained that fraudulent enlistment 
was not an offense under the Uniform Code of Military 
Justice.  It was stated that since the fraudulent enlistment 
was accomplished by preenlistment activities it could not be 
used as a basis for characterizing a period of service.  
Therefore, the character of service was shown as "NA" on 
the veteran's DD Form 214.  

The record does not show any response from the Army 
Department to the RO request in late July 1999 for a 
determination of the character of service for the period in 
question.



Criteria

Service is valid unless the enlistment is voided by the 
service department. (a) Enlistment not prohibited by statute.  
Where an enlistment is voided by the service department for 
reasons other than those stated in paragraph (b) of this 
section, service is valid from the date of entry upon active 
duty to the date of voidance by the service department.  
Benefits may not be paid, however, unless the discharge is 
held to have been under conditions other than dishonorable.  
Generally discharge for concealment of a physical or mental 
defect except incompetency or 
insanity which would have prevented enlistment will be held 
to be under 
dishonorable conditions.

(b) Statutory prohibition.  Where an enlistment is voided by 
the service department because the person did not have legal 
capacity to contract for a reason other than minority (as in 
the case of an insane person) or because the enlistment was 
prohibited by statute (a deserter or person convicted of a 
felony), benefits may not be paid based on that service even 
though a disability was incurred during such service.  An 
undesirable discharge by reason of the fraudulent enlistment 
voids the enlistment from the beginning.

(c) Misrepresentation of age.  Active service which was 
terminated because of concealment of minority or 
misrepresentation of age is honorable if the veteran was 
released from service under conditions other than 
dishonorable.  Service is valid from the date of entry upon 
active duty to the date of discharge.

(d) Honorable discharges.  Determinations as to honorable 
service will be made by the service departments and the 
finding shall be binding on the Department of Veterans 
Affairs, but, in the case of an alien, the effect of the 
discharge will be governed by Sec. 3.7(b).  38 C.F.R. § 3.14.

If the former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable. (38 U.S.C. 101(2)).  A discharge 
under honorable conditions is binding on the Department of 
Veterans Affairs as to character of discharge.

(b) A discharge or release from service under one of the 
conditions specified in this section is a bar to the payment 
of benefits unless it is found that the person was insane at 
the time of committing the offense causing such discharge or 
release or unless otherwise specifically provided (38 U.S.C. 
5303(b)).

(c) Benefits are not payable where the former service member 
was discharged or released under one of the following 
conditions: (1) As a conscientious objector who refused to 
perform military duty, wear the uniform, or comply with 
lawful order of competent military authorities. (2) By reason 
of the sentence of a general court-martial. (3) Resignation 
by an officer for the good of the service. (4) As a deserter. 
(5) As an alien during a period of hostilities, where it is 
affirmatively shown that the former service member requested 
his or her release. See Sec. 3.7(b). (6) By reason of a 
discharge under other than honorable conditions issued as a 
result of an absence without official leave (AWOL) for a 
continuous period of at least 180 days. This bar to benefit 
entitlement does not apply if there are compelling 
circumstances to warrant the prolonged unauthorized absence. 

(d) A discharge or release because of one of the offenses 
specified in this paragraph is considered to have been issued 
under dishonorable conditions. (1) Acceptance of an 
undesirable discharge to escape trial by general court-
martial. (2) Mutiny or spying. (3) An offense involving moral 
turpitude. This includes, generally, conviction of a felony. 
(4) Willful and persistent misconduct. This includes a 
discharge under other than honorable conditions, if it is 
determined that it was issued because of willful and 
persistent misconduct. A discharge because 
of a minor offense will not, however, be considered willful 
and persistent misconduct if service was otherwise honest, 
faithful and meritorious.

(e) An honorable discharge or discharge under honorable 
conditions issued through a board for correction of records 
established under authority of 10 U.S.C. 1552 is final and 
conclusive on the Department of Veterans Affairs. The action 
of the board sets aside any prior bar to benefits imposed 
under paragraph (c) or (d) of this section.

(f) An honorable or general discharge issued prior to October 
8, 1977, under authority other than that listed in paragraphs 
(h) (1), (2) and (3) of this section by a discharge review 
board established under 10 U.S.C. 1553 set aside any bar to 
benefits imposed under paragraph (c) or (d) of this section 
except the bar contained in paragraph (c)(2) of this section.

(g) An honorable or general discharge issued on or after 
October 8, 1977, by a discharge review board established 
under 10 U.S.C. 1553, sets aside a bar to benefits imposed 
under paragraph (d), but not paragraph (c), of this section 
provided that: (1) The discharge is upgraded as a result of 
an individual case review; (2) The discharge is upgraded 
under uniform published standards and 
procedures that generally apply to all persons 
administratively discharged or released from active military, 
naval or air service under conditions other than honorable; 
and (3) Such standards are consistent with historical 
standards for 
determining honorable service and do not contain any 
provision for automatically granting or denying an upgraded 
discharge.

(h) Unless a discharge review board established under 10 
U.S.C. 1553 determines on an individual case basis that the 
discharge would be upgraded under uniform standards meeting 
the requirements set forth in paragraph (g) of this section, 
an honorable or general discharge awarded under one of the 
following programs does not remove any bar to benefits 
imposed under this section: 

(1) The President's directive of January 19, 1977, 
implementing Presidential Proclamation 4313 of September 16, 
1974; or 


(2) The Department of Defense's special discharge review 
program effective April 5, 1977; or 

(3) Any discharge review program implemented after April 5, 
1977, that does not apply to all persons administratively 
discharged or released from active military service under 
other than honorable conditions.

(k) Uncharacterized separations. Where enlisted personnel are 
administratively separated from service on the basis of 
proceedings initiated on or after October 1, 1982, the 
separation may be classified as one of the three categories 
of administrative separation that do not require 
characterization of service by the military department 
concerned. In such cases conditions of discharge will be 
determined by the VA as follows: (1) Entry level separation. 
Uncharacterized administrative separations of this type shall 
be considered under conditions other than dishonorable. (2) 
Void enlistment or induction. Uncharacterized administrative 
separations of this type shall be reviewed based on facts and 
circumstances surrounding separation, with reference to the 
provisions of Sec. 3.14 of this part, to determine whether 
separation was under conditions other than dishonorable. (3) 
Dropped from the rolls. Uncharacterized administrative 
separations of this type shall be reviewed based on facts and 
circumstances surrounding separation to determine whether 
separation was under conditions other than dishonorable. 
38 C.F.R. § 3.12.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits the Department of Veterans Affairs may accept 
evidence of service submitted by a claimant (or sent directly 
to the Department of Veterans Affairs by the service 
department), such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:

(1) The evidence is a document issued by the service 
department. A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and 

(2) The document contains needed information as to length, 
time and character of service; and

(3) In the opinion of the Department of Veterans Affairs the 
document is genuine and the information contained in it is 
accurate. 

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
paragraph (a) of this section (and paragraph (b) of this 
section in pension claims), the Department of Veterans 
Affairs shall request verification of service from the 
service department.  38 C.F.R. § 3.203.


Analysis

This matter arose when the veteran in June 1994 sought to 
establish entitlement to service connection for disabilities 
he claimed were sustained in service during 1975 and 1976.  
He established status as a veteran based upon service in 
1964.
The questions are whether the veteran had recognized service 
from February 1975 to October 1976 and the character of that 
service so as to establish threshold elements for entitlement 
to VA compensation.

The Board remanded this case based on an interpretation of 
38 C.F.R. § 3.14 and the fact that changes to 38 C.F.R. 
§ 3.12 that addressed uncharacterized separations and applied 
by the RO were inapplicable to the veteran's case.  The 
service department's position in this case is, in essence, 
that the veteran did not have any service from February 5, 
1975, to October 1, 1976, to characterize.  

Although the RO has been conscientious in attempting to 
develop the record, it appears that no further information 
has been provided by the service department or that any is 
forthcoming in light of the information of record.  Thus the 
Board finds that the remand order has been complied with to 
the extent possible.  Although the veteran in April 1995 
mentioned seeking service department review of his release in 
1976, which is the appropriate forum to seek discharge 
review, there is simply no evidence that he has done so in 
the five years that have followed.  Therefore, the Board does 
not find any potential prejudice in proceeding on the record.  
Stegall v. West, 11 Vet. App. 268 (1998).

The applicable regulation requires that VA request 
information from the service department or the public 
custodian of service records to verify qualifying service.  
38 C.F.R. § 3.203.  It is patently clear from the provisions 
of § 3.203 that the Secretary has made service department 
verification a requirement for establishing qualifying 
service.  The pertinent provisions allow VA to accept 
evidence submitted by the veteran without service department 
verification only if that evidence is itself a document 
issued by the service department and VA is satisfied as to 
its authenticity and accuracy.  The issuance of this 
regulation was within the scope of VA's statutory authority 
to prescribe specific regulations regarding the "proof" of 
service.  38 U.S.C.A. § 501(a)(1).  Therefore, VA is 
prohibited from finding, on any basis other than service 
department verification, that a particular individual served 
in the U.S. Armed Forces.  The Board is bound by the service 
department's certification in a determination of recognized 
service.  Duro v. Derwinski, 2 Vet. App. 530 (1992).

Evidence of service consists solely of verified service in 
1964.  The service department has voided the entire February 
1975 to October 1976 period from qualifying service based 
upon fraudulent enlistment.  The rationale was explained in 
the 1978 letter responding to a congressional inquiry.  The 
veteran did not receive an undesirable discharge for 
fraudulent enlistment to void the enlistment from the 
beginning on that basis, although such was recommended in his 
case.  38 C.F.R. § 3.14(b).  

However, where section 3.14 provides that service is "valid 
from the date of entry upon active duty to the date of 
voidance by the service department" could be reasonably 
interpreted as an alternative means of voiding an entire 
period of service since in this case the veteran's service 
was voided from the date he entered in February 1975.  That 
interpretation would mean he had no valid service to 
characterize, the absence of such characterization on the DD 
Form 214 notwithstanding.  The inquiry would end here since 
the service department has not certified service for the 
relevant period of February 1975 to October 1976.

The Board, however, has determined that the law, as opposed 
to the evidence, is not dispositive on the issue in view of 
interpretive doubt.  If the law and not the evidence is 
dispositive, and a favorable determination is not warranted, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The RO in denying the claim made factual 
determinations rather than relying solely on applicable law.

Turning to 38 C.F.R. § 3.12 regarding character of discharge, 
the Board will observe that the veteran does not meet any of 
the subsection 3.12(c) conditions to bar payment of benefits.  
The military administrative records show that before his 
release for fraudulent enlistment, the veteran was referred 
for a Special court-martial to adjudge a Bad Conduct 
Discharge for absence without leave (unauthorized 
absence/AWOL).  He was also recommended for an Undesirable 
Discharge for fraudulent enlistment after the judicial 
proceeding was withdrawn.  After he waived procedural rights 
in the administrative elimination action he was advised of 
the consequences of being issued a discharge under conditions 
other than honorable.  Thus, the Board believes that these 
facts require a discussion of the provisions of section 
3.14(d)(4).

Initially, the Board must observe that the veteran was found 
to have had unauthorized absence of 195 days during this 
period.  The unauthorized absence was excessive and 
accumulated over three separate periods from June 1975 to 
June 1976.  

There is nothing in the record to show any mitigating factors 
at the time these offenses were committed and he was 
recommended for a Bad Conduct Discharge as a result of 
unauthorized absence.  Obviously he may not invoke the minor 
offense exception in section 3.14(d) in such circumstances in 
view of the duration of unauthorized absence in several 
separate periods.  Nor can this period from February 1975 to 
October 1976 be viewed as otherwise meritorious, honest or 
faithful in view of the fraudulent enlistment.  In view of 
the record, the Board finds that his conduct meets the 
threshold for willful and persistent misconduct and that 
under the circumstances of this case his release from service 
can be reasonably considered as having been under 
dishonorable conditions.  Therefore he has not established 
veteran status for this period of service by a preponderance 
of the evidence and the benefit sought is denied.  Struck v. 
Brown, 9 Vet. App. 145, 152-53 (1996), Cropper v. Brown, 6 
Vet. App. 450, 452-54 (1994), Rogers v. Derwinski, 2 Vet. 
App. 419, 421-22 (1992), citing Aguilar v. Derwinski, 2 Vet. 
App. 21 (1991) holding that status must be proved by a 
preponderance of the evidence.


ORDER

The character of the veteran's release from his February 5, 
1975, to October 1, 1976, period of service constituting a 
bar to VA benefits, exclusive of benefits under chapter 17, 
title 38, United States Code, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

